Citation Nr: 1508640	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-11 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PSTD) in excess of 30 percent prior to November 20, 2009, and in excess of 50 percent prior to July 26, 2013.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 26, 2013.  

3.  Eligibility for payment and reasonableness of attorney fees from past-due benefits.  


REPRESENTATION

Appellant represented by:	Matthew J. Gindele, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before a decision review office (DRO) at a July 2013 hearing, and a transcript of the hearing has been associated with the claims file.  

Regarding the Veteran's claim of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), the issue as certified to the Board addressed his July 2010 notice of disagreement (NOD) with a March 2010 RO decision which granted an increased 50 percent disability rating for PTSD, effective November 20, 2009, and prior to the assignment of a maximum schedular 100 percent disability rating for PTSD, effective July 26, 2013.  Previously however, in August 2009, the Veteran properly submitted a timely NOD with the initial June 2009 RO decision which granted service connection for PTSD and assigned a 30 percent disability rating from May 6, 2009.  38 C.F.R. § 20.201 (2014).  Therefore, the Board has identified the June 2009 RO decision as the decision on appeal and recharacterized the issue accordingly.  

Regarding the Veteran's TDIU claim, the Board acknowledges that the Veteran is in receipt of a 100 percent schedular rating for PTSD, effective July 26, 2013.  The assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  The Veteran's PTSD is his sole service-connected disability; however, so it is not possible that a TDIU could be granted for another disability, and a grant of TDIU based upon a 100 percent disability rating for PTSD would constitute impermissible "duplicate counting of disabilities."  See id.  Therefore, the Veteran's TDIU claim is rendered moot from July 26, 2013, at which time he was in receipt of a 100 percent disability rating for PTSD.  

Moreover, although the TDIU issue as certified to the Board was limited to the time period following the Veteran's January 2011 submission of a formal application for increased compensation based on unemployability, a request for TDIU is not a separate claim for benefits, but an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has claimed that he is unable to work because of his PTSD, and as discussed above, the increased rating claim on appeal with respect to his PTSD stems from the initial rating assigned, effective May 6, 2009.  Therefore, the Board has recharacterized the issue as entitlement to a TDIU for any time during the appeal period, prior to July 26, 2013.  

In a July 2014 letter, the RO advised the Veteran's attorney of its determination regarding attorney fees.  The RO noted that a valid fee agreement was properly filed and that $653.30 was withheld from Veteran's award following the September 2013 rating decision for the possible payment of fees.  Later that same month, the Veteran's attorney submitted a timely NOD with respect to the RO's July 2014 determination regarding the award of attorney fees.  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§  19.26, 19.29 (2014).  Therefore, although the issue of eligibility for payment and reasonableness of attorney fees from past-due benefits was not certified to the Board on appeal, the Board will address it for the sole purpose of ensuring the issuance of an SOC upon remand, as it does not appear from the record currently before the Board that an SOC has yet been issued.  

The issues of entitlement to a TDIU rating prior to July 26, 2013 and eligibility for payment and reasonableness of attorney fees from past-due benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to November 20, 2009, the Veteran's PTSD was manifested by GAF scores of 40 and 53, and symptoms of moderately severe PTSD, such as unpredictable emotional outbursts and deep periods of depression, which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  

2.  Prior to July 26, 2013, the Veteran's PTSD was manifested by GAF scores of 42, 39, 38, and 38, and an overall worsening of symptoms such as chronic depression, social isolation, unpredictable and aggressive behavior, emotional outbursts followed by periods of deep depression, all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an increased disability rating for PTSD of 50 percent prior to November 20, 2009, and 70 percent prior to July 26, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's initial service connection claim for PTSD in a letter sent to the Veteran in May 2009.  The Veteran's claim of entitlement to an increased disability rating for PTSD arises from his disagreement with the initial 30 percent disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Moreover, the Veteran was provided with initial notice regarding his increased rating claim for PTSD in a December 2009 notice letter.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records (including VA examination reports), private treatment records, and lay statements from the Veteran and others, and associated all such records with the claims file.  

VA provided relevant examinations in June 2009, February 2010, and July 2013.  The examinations and opinions are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - PTSD  

The Veteran seeks entitlement to an increased disability rating for PTSD in excess of 30 percent prior to November 20, 2009, and in excess of 50 percent prior to July 26, 2013.  As discussed more fully below, the Board concludes that the Veteran's PTSD more closely approximates an increased disability rating of 50 percent prior to November 20, 2009, but it does not more closely approximate an increased disability rating in excess of 50 percent prior to July 26, 2013.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has assigned staged disability ratings regarding the Veteran's PTSD of 30 percent from May 6, 2009, 50 percent from November 20, 2009, and 100 percent from July 26, 2013; thus, the Board has considered herein the appropriateness of the assigned rating periods, as well as whether any additional staged rating periods are warranted.  

The Veteran's service-connected PTSD is rated as 30 percent disabling from May 6, 2009, 50 percent disabling from November 20, 2009, and 100 percent disabling from July 26, 2013, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


II.A.  Prior to November 20, 2009

The Veteran filed his initial claim of entitlement to service connection for PTSD in May 2009.  

At a private psychological assessment in June 2009, the Veteran reported a military history including traumatic stressor events during his active service in Vietnam.  He stated that following active service, he was unable to become close to people and had to work alone.  He appeared extremely anxious, with good hygiene, and experienced poor employment and social relationships, with social withdrawal.  He reported flashbacks to traumatic events during active service, which could become extremely sever and cause him to feel under terrible stress.  He reported experiencing periods of thought confusion and of having intrusive daydreams with recollections and sleep interruptions with nightmares.  He reported nonspecific suicidal thoughts without specific plans.  He reported unpredictable emotional outburst followed by deep periods of depression, being upset by sounds that remind him of active service, and survivor's guilt.  The physician diagnosed PTSD and assigned a GAF score of 40.  

The Veteran was first afforded a VA PTSD examination in June 2009.  The examiner reviewed his claims file, including the June 2009 private psychological evaluation.  The Veteran reported that he was self-employed but only worked on a part-time basis as a process server due to his medical and emotional condition.  He reported occupational impairment, including difficulty getting along with superiors at work and verbal confrontations with the public approximately two to three times per month as a part of his job.  He also described impaired social functioning, that he was distant from his wife, and estranged from his siblings, with just a couple of friends.  He reported prior experiences of road rage and resulting verbal confrontations and past physical fights.  Upon mental examination, the VA examiner found that the Veteran experienced the following PTSD symptoms:  intrusive thoughts, sleep impairment with nightmares, avoidance, emotional numbing, loss of interest, impaired concentration, easy startle, intense anger, and elevated arousal.  The examiner also found significant symptoms of depression, secondary to his PTSD, including depression, impaired appetite, low energy, lack of motivation, lack of interest, impaired sleep, impaired concentration, and suicidal thoughts without intent.  The Veteran denied hallucinations, delusions, or mania, and displayed logical and goal-directed speech, without psychotic impairment of thought process or communication.  The examiner diagnosed the Veteran with PTSD and depressive disorder secondary to PTSD, and assigned a GAF score of 53.  

VA treatment records from October 2009 document an assessment which indicated the Veteran's PTSD was moderately severe.  A mental status examination in November 2009 document that the Veteran displayed normal speech, depressed mood and affect, logical thought processes, and intact memory, but he did not experience suicidal ideation, homicidal ideation, hallucinations, or delusions.  

Based upon the evidence reviewed above, the Board concludes that an increased disability rating of 50 percent is warranted for the time period prior to November 20, 2009, as the Veteran's symptoms are generally of similar severity, frequency, and duration as those described in the increased 50 percent rating criteria during the time period prior to November 20, 2009.  

At the June 2009 private psychological evaluation, the Veteran reported unpredictable emotional outbursts and deep periods of depression; this is consistent with his reports of depression with outbursts of anger at the June 2009 VA examination.  The Board finds such symptoms are reflective of disturbances of motivation and mood contemplated by a 50 percent disability rating.  Moreover, the assigned GAF scores of 40 and 53 contemplate moderate to serious symptoms, and VA treatment records document an assessment which indicated moderately severe PTSD.  

However, an increased disability rating of 70 percent or 100 percent is not warranted for the rating period prior to November 20, 2009.  The Veteran did not display any impaired thought processes or communication, hallucinations or delusions, disorientation, neglect of appearance or hygiene, or loss of memory.  Therefore, his symptoms overall during the period are not best approximated by occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

Thus, the preponderance of evidence is in favor of the Veteran's claim, and resolving any reasonable doubt in favor of the Veteran, the Board finds that a disability rating of 50 percent for the Veteran's PTSD is warranted from May 6, 2009 and prior to November 20, 2009.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Prior to July 26, 2013

VA treatment records from December 2009 document the Veteran's ongoing PTSD, with dysthymic mood and episodes of anger.  

The Veteran was afforded a subsequent VA examination in February 2010.  The examiner reviewed the claims file and treatment records, and obtained a history from the Veteran.  The examiner maintained the Veteran's diagnoses of PTSD and depressive disorder, with a GAF score of 42.  Following a psychiatric examination, the examiner found that the Veteran was very depressed, with loss of interest for everything in his life.  He had chronic anxiety, irritability, and social isolation.  He also had lack of attention, loss of appetite, weight loss, conflict with his wife.  He reported ongoing employment as a part-time process server, but reported skipping more days in the last six months because he did not feel like going in.  He reported skipping approximately twice per week because of loss of interest and motivation, and reported that when he did work, he gets into conflicts with people.  The Veteran reported his overall symptoms had worsened since his first VA examination in June 2009.  He reported recurrent and intrusive memories, nightmares at least twice per week, flashbacks and anxiety, avoidance and numbing, increased arousal, irritability and outbursts of anger, and difficulty with concentration.  Upon mental status examination, the examiner noted that the Veteran was well groomed, extremely irritable, with normal thought processes, although the Veteran reported a few isolated incidents of auditory hallucinations.  Concentration was adequate for purposes of examination, and the Veteran denied significant memory problems.  His speech was normal and affect and mood were depressed and irritable.  He denied suicidal or homicidal ideation.  

A February 2010 private treatment record documents that the Veteran's mood, memory, affect, and judgment were all normal, without any suicidal or homicidal ideation.  

The Veteran's July 2010 statement asserts that he met the criteria for a 70 percent disability rating for his PTSD.  He stated that he only works part-time in order to pay his bills, despite being advised to cease working by his treating VA psychiatrist due to his mental health issues.  

VA treatment records contain an October 2010 mental health note which documents the Veteran's ongoing PTSD and depression.  Upon mental status examination, he was appropriately dressed and cooperative, with normal speech, logical thought process, and dysthymic affect.  He denied suicidal or homicidal ideation, hallucinations or delusions, and his insight and judgment were fair to good.  Mild cognitive impairment was documented and it was noted that a dementia workup was in progress.  

A February 2011 mental status examination revealed that the Veteran was appropriately dressed, polite, and cooperative, with normal speech, mildly dysthymic mood, logical thought processes, fair insight, and good judgment, and without suicidal or homicidal ideation, hallucinations, or delusions.  He appeared stable in mood and anxiety level with prescribed clonazepam.  

In August 2011, the Veteran was seen for a follow-up of his mental health status.  He reported medical problems since his retirement in December 2010, and conflict with his wife.  Upon mental status examination, he was polite and cooperative, with normal speech, calm and mildly dysthymic affect, logical thought processes, fair insight, and good judgment, without suicidal or homicidal ideation, hallucinations, or delusions.  Upon follow up in November 2011, his mental status examination was unchanged.  

A February 2012 private psychological evaluation documents that the Veteran regularly attended therapy where he spoke about his traumatic experiences during active service.  He continued to experience symptoms including unpredictable and aggressive behavior, with emotional outbursts followed by periods of deep depression.  He continued to experience social withdrawal, survivor's guilt, and frequent flashbacks.  He reported periods of confusion and daydreaming, sleep impairment and nightmares, and past suicidal thoughts without intent.  The physician continued his diagnosis of chronic, severe PTSD and assigned a GAF score of 39.  

VA treatment records from March 2012 include an assessment for prolonged exposure therapy which documents the Veteran's reported symptoms of unwanted memories, flashbacks, emotional reactivity, cognitive and behavioral avoidance, diminished interest/participation in life activities, emotional numbing, sleep problems, anger/irritability, and hypervigilance.  He appeared guarded and became angry and irritable when questioned, but there was no evidence of a thought disorder, or suicidal/homicidal ideation.  The physician noted that the Veteran's anger issues were prominent and clear.  

An additional private psychological evaluation was completed in November 2012.  The Veteran continued to experience symptoms as reported in the February 2012 private assessment.  His diagnosis of PTSD remained severe and chronic, and his assigned GAF score was 38.  

The Veteran submitted a November 2012 statement which reported that both his VA and private psychiatric providers felt that his PTSD was severe enough to have caused him to leave employment and that his low GAF score clearly indicated that his PTSD should be rated as 70 percent disabling.  

At the DRO hearing in early July 2013, the Veteran testified that he saw a VA psychiatrist every three to four months and a private psychologist for individual therapy twice a week and weekly group sessions.  He reported his therapy had been ongoing for eight or nine years, and that his condition had improved some but that he still experienced emotional outbursts.  He stated he was on prescribed sertraline which had helped but that he still experienced extreme situations where he would stop taking it.  Finally, he reported that he stopped working when he was a little rowdy with customers and could not control his anger and emotions.  

VA treatment records from July 2013 document that the Veteran was experiencing depression, low motivation, and had no interest in doing anything but watching television.  He continued to take prescribed Zoloft and attend private therapy, but reported that it was not always helpful.  A mental status examination revealed that he was appropriately dressed, unshaven, polite and cooperative, with normal speech, depressed mood and affect, logical thoughts, fair insight, and good judgment, and without suicidal or homicidal ideation, hallucinations, or delusions.  The physician noted that some of the Veteran's current presentation was normal grieving following the death of two of his friends, but that his depressed mood predated those losses.  As a result, the Veteran's dosage of Zoloft was increased from 12.5mg per day to 25mg per day.  

Finally, a July 2013 private psychological assessment reflects continuing symptoms as reported at the prior November 2012 private examination.  The Veteran's PTSD was reported as severe and chronic, and his assigned GAF score remained 38.  

Based upon the evidence reviewed above, the Board concludes that an increased disability rating of 70 percent is warranted for the time period prior to July 26, 2013, as the Veteran's symptoms are generally of similar severity, frequency, and duration as those described in the increased 70 percent rating criteria during such time period.  

Notably, the February 2010 VA examiner stated that the Veteran's symptoms reflect an overall worsening in severity.  He continued to report chronic depression, social isolation, and emotional outbursts.  The Veteran reported conflict at work, and in July 2010, noted that he only worked part-time to be able to pay his bills.  Shortly thereafter, in December 2010, the Veteran stopped working, due to reported conflicts and his medical and emotional conditions.  The February 2012 private psychological evaluation documents that the Veteran continued to experience symptoms of unpredictable and aggressive behavior, with emotional outbursts followed by periods of deep depression, despite ongoing therapy and prescribed medication.  The November 2012 and July 2013 private examinations document that his symptoms were not improved, and this is confirmed by VA treatment records which document the Veteran's clear and prominent anger issues, in addition to his testimony at the July 2013 DRO hearing.  

Moreover, the Veteran's assigned GAF scores during the rating period of 42, 39, 38, and 38 reflect serious symptoms and impairment in social and occupational functioning to major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  

However, the Veteran's PTSD symptoms during the rating period prior to July 26, 2013 do not meet the rating criteria for an increased 100 percent disability rating.  Notably, repeated mental status examinations contained within VA treatment records document that the Veteran did not display gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation, or memory loss attributable to his PTSD.  

Thus, the preponderance of evidence is in favor of the Veteran's claim, and resolving any reasonable doubt in favor of the Veteran, the Board finds that a disability rating of 70 percent for the Veteran's PTSD is warranted from November 20, 2009 and prior to July 26, 2013.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including panic attacks, depression, anxiety, suspiciousness, sleep impairment, social isolation, anger, impaired concentration and memory, suicidal thoughts, and inability to work for others, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial evaluation for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Additionally, as PTSD is the Veteran's sole service-connected disability, there is no need to analyze the potential collective impact or combined effect of more than one service-connected disability to see whether it presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An increased disability rating for PTSD of 50 percent prior to November 20, 2009, and 70 percent prior to July 26, 2013, is granted.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required for further development regarding the Veteran's TDIU claim and the claim of eligibility for payment and reasonableness of attorney fees from past-due benefits.  


I.  TDIU Prior to July 26, 2013

As noted in the Introduction, the Veteran first submitted a formal application for increased compensation based on unemployability in January 2011.  However, a request for a TDIU rating is not a separate claim for benefits, but an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation.  See Rice, 22 Vet. App. at 453-54.  The Veteran's  increased rating claim for PTSD stems from the initial rating assigned, effective May 6, 2009; therefore, the Board has recharacterized the issue as entitlement to a TDIU to include the entire appeal period prior to July 26, 2013, when the Veteran's TDIU claim is moot due to his 100 percent disability rating for PTSD.  See Bradley, 22 Vet. App. 280.  

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2014).

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Given the Board's favorable decision above, the Veteran's service-connected PTSD is now rated as 50 percent disabling from May 6, 2009, 70 percent disabling from November 20, 2009, and 100 percent disabling from July 26, 2013.  Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 from November 20, 2009, because at that time he had at least one disability rated at 60 percent or more.  Therefore, the issue is whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation, or in other words, "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran has testified that he is unemployable due to his PTSD condition.  The evidence of record documents that as early as June 2009, he reported prior conflict with employers and current self-employment on a part-time basis as a process server due to his medical and emotional conditions.  In February 2010, he reported skipping work due to lack of interest, loss of motivation, and conflict with people.  Finally, the evidence of record indicates that the Veteran ceased employment in December 2010.  

Given the Board's favorable decision herein, and the evidence of record documenting the Veteran's unemployment since December 2010, the Board finds that further adjudication is necessary regarding the Veteran's TDIU claim.  Moreover, an opinion as to the functional impact of the Veteran's service-connected PTSD on his employability prior to July 26, 2013 would be beneficial.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure or follow a substantially gainful occupation).  

Therefore, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the functional impact of all his service-connected PTSD on his employability, prior to July 26, 2013.  The examiner should consider the Veteran's level of education, special training, and previous work experience in making this determination, without regard to nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Moreover, although the Veteran does not meet the schedular requirements for a TDIU prior to November 20, 2009, this does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, upon remand, the Agency of Original Jurisdiction (AOJ) should address the matter of a TDIU rating on an extraschedular basis prior to November 20, 2009.  

The Board also notes that procedurally, the Veteran's TDIU claim was first denied in the September 2013 supplemental statement of the case (SSOC).  Therefore, upon remand, the AOJ should provide the Veteran with proper notice regarding his TDIU claim and adjudicate the Veteran's TDIU claim by way of a formal rating decision, after which the Veteran and his representative, must be provided with notice of the determination and the right to appeal.  Thereafter, if a timely NOD is filed, the Veteran and his representative must be furnished with an SOC and an opportunity to submit a VA Form 9 substantive appeal as to the TDIU issue.  

Finally, upon remand, any updated private or VA treatment records should be obtained and associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim, such as treatment records and vocational rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


II.  Attorney Fee

As noted in the Introduction above, a July 2014 RO letter addressed its determination regarding attorney fees.  The Veteran's attorney subsequently submitted a timely NOD that same month.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§  19.26, 19.29.  To date, no SOC has been furnished in response to the timely NOD regarding the issue of eligibility for payment and reasonableness of attorney fees from past-due benefits, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the claim regarding attorney fees is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue of eligibility for payment and reasonableness of attorney fees from past-due benefits to the Board only if an appeal is perfected in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice with respect to his claim for a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to the TDIU claim.  

2.  Obtain the Veteran's outstanding VA treatment records and private treatment records, with authorization from the Veteran as necessary.  Document all efforts to obtain such records, including any negative replies, and associate all received records, if any, with the claims file.  

3.  Schedule the Veteran for a VA examination to determine the occupational impact of his service-connected PTSD on his employability, prior to July 26, 2013.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.  

Specifically, the examiner must provide an opinion as to the functional impact of the Veteran's service-connected PTSD upon his ability to secure or follow a substantially gainful occupation prior to July 26, 2013.  

The examiner should discuss the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, adjudicate the Veteran's TDIU claim by way of a formal rating decision, to include specific consideration of TDIU on an extraschedular basis prior to November 20, 2009.  Provide the Veteran and his representative with notice of the determination and the right to appeal.  Thereafter, if a timely NOD is filed, the Veteran and his representative must be furnished with an SOC and an opportunity to submit a VA Form 9 substantive appeal as to the TDIU issue, before the matter is returned to the Board for further adjudication.  

5.  Finally, issue an SOC addressing the issue of eligibility for payment and reasonableness of attorney fees from past-due benefits.  The Veteran and his attorney must be advised of the time limit in which a substantive appeal may be filed.  38 C.F.R. § 20.302(b).  If, and only if, a timely appeal is perfected as to that issue, return the matter to the Board for further appellate consideration.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


